Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but moot because of the new ground of rejection. Claims 18-24 and 26 were cancelled.  Applicant argues that cited references failed to disclose performing fault detection based on a packet loss recovery method of a monitored video stream by using an effective packet loss factor; wherein the effective packet loss factor indicates an effectiveness of network packet loss recovery using the packet loss recovery method.

However, Dion et al disclose a system being capable  of using recovery technique of packet loss monitored in the video steam for detecting fault or error  across the network and the system is able to determine the cause of that fault in order to remediate that detected fault  as disclosed in para.0012; 0178; 0041;  0013;0127;0148; 0029-0030; 0034; 0039;0017-0018;0015.

 And Paniconi et al disclose a system being able to calculate effective packet loss factor or index according to recovery performance method and the system further discloses a loss model for the packet loss events is used to determine the effective recovery rate based upon the packet loss, the number of source packets, and the number of FEC packets,0037; 0039; 0004;0006.This action is made final.

                                              Claims Objections
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
                                                            Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16; 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dion (US.Pub.No.20190082339) in view of  Paniconi(US. Pub. No.20120287986).

Regarding claim 1, Dion et al disclose a  fault detection method comprising: performing fault detection based on  a packet loss recovery method of  a monitored video stream by using  an effective packet loss factor(conditions or increased to provide a more detailed analysis of an identified fault,0171; the system may itself perform an analysis of the incoming stream. Embodiments of the system may also take steps to remediate any detected errors in the incoming stream,0178; 0041;  0013;0127;0148; include tapping into a mobile network traffic stream, organizing the tapped network traffic information into a collection associated with at least one individual video session associated with a single user and determining a video quality parameter for the at least one individual video session based at least in part on the collected information. The video quality parameter may be at least one of packet jitter growth, packet loss, instantaneous flow rate balance (IFRB), delay between packets, a jitter statistic, a total time required to receive all packets needed to fully assemble a segment, a statistic of errors in key frames,0029-0030; 0034; 0039;0017-0018).
 
 But did not explicitly disclose wherein the effective packet loss factor indicates an effectiveness of network packet loss recovery using the packet loss recovery method.

However, Paniconi et al disclose wherein the effective packet loss factor indicates an effectiveness of network packet loss recovery using the packet loss recovery method (A loss model for the packet loss events is used to determine the effective recovery rate based upon the packet loss, the number of source packets, and the number of FEC packets,0037; 0039; 0004;0006).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Paniconi to modify Dion by measuring recovery performance for the purpose of improving the capability of the network accordingly.

Regarding claim 2, Dion et al disclose wherein before performing the fault detection, the fault detection method further comprises: sending a video quality parameter request message to at least one network device that the monitored video stream flows through, wherein the video quality parameter request message indicates an identifier of the monitored video stream and the packet loss recovery method; and  obtaining the effective packet loss factor video  from the at least one network device(Video quality probes 120 may be passive and monitor the traffic on the network. Video quality probes 120 may be active and request (pull) media segments of the source servers utilizing a mobile delivery network. By correlating response times from the active monitor with response times from a passive monitor, the cache distribution network and the delivery network may be evaluated for caching performance, network response times, media delivery composite, Quality of Experience metrics, real-time capacity of a cell tower to deliver video traffic, Quality-of-Service tagging, prioritization applied to the viewing device and the like,0109; 0245-0246).

Regarding claim 3, Dion et al disclose wherein when the packet loss recovery method is forward error correction (FEC) (incoming packet streams 1804 that have been identified as suffering impairments may be “repaired”, such as by an optional error correction module 1904 associated with processing module 1802. Error correction module 1904 may thus include any of various error correction means, such as conventional Forward Error Correction (FEC) algorithms. Error correction module 1904 may then operate in concert with conventional upstream equipment, which may add repair information (e.g., FEC flows), which may then be used by error correction module 1904 along with the original stream to reconstruct the unimpaired flow. FEC flow,0182).

But did not explicitly disclose the effective packet loss factor (ELF_F) is based on a source block length (L), a quantity (K) of monitoring windows, a quantity (Numl(k)) of lost packets in a kth window in the K monitoring windows, and a maximum quantity (R) of lost packets that can be recovered for L source packets using the FEC.

However,  Paniconi et al disclose the effective packet loss factor (ELF_F) is based on a source block length (L), a quantity (K) of monitoring windows, a quantity (Numl(k)) of lost packets in a kth window in the K monitoring windows, and a maximum quantity (R) of lost packets that can be recovered for L source packets using the FEC(the effective recovery rate is based upon possible input values for packet loss, packet loss burst length, number of source packets, and number of overall packets, 0039;0037;0033;0006;0056).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Paniconi to modify Dion by measuring recovery performance for the purpose of improving the capability of the network accordingly.

Regarding claim 4, wherein when the packet loss recovery method is retransmission (RET)( packets not acknowledged as received may be retransmitted until reception of all packets is acknowledged,0162).
But did not explicitly disclose the effective packet loss factor (ELF_R) is based on a preset window length (L), a quantity (K) of monitoring windows, a quantity (Numl(k)) of lost packets in a kth window in the K monitoring windows, and a maximum quantity (R) of lost packets that can be recovered for L source packets using the RET.

However, Paniconi et al disclose the effective packet loss factor (ELF_R) is based on a preset window length (L), a quantity (K) of monitoring windows, a quantity (Numl(k)) of lost packets in a kth window in the K monitoring windows, and a maximum quantity (R) of lost packets that can be recovered for L source packets using the RET(the server retransmits the packet to the receiver,0028; quantity A(t,k,n) is the average number of packets that can be recovered from the FEC when t packets are lost, and can be obtained directly from counting possible loss configurations given the FEC code. The quantity P(t,p,b,n) is the probability of losing t packets, which depends on the packet loss model; where P(t,p,b,n) is the probability of losing t packets (from n total packets), given the packet loss rate p and the burst length b, and A(t,k,n) is the average number of packets that can be recovered when t packets (from n total packets) are lost,0037;0039; 0033;0006;0056).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Paniconi to modify Dion by measuring recovery performance for the purpose of improving the capability of the network accordingly.
Regarding claim 5, Dion et al did not explicitly disclose wherein when the packet loss recovery method is forward error correction (FEC) and retransmission (RET), the effective packet loss factor (ELF_FR) is based on a source block length (L), a quantity (K) of monitoring windows, a quantity (lost(k)) of source packets that cannot be recovered in a kth window in the K monitoring windows using the FEC, a maximum quantity (δ) of lost packets that can be recovered using the RET, and a quantity (E) of source packets in one monitoring period.

However, Paniconi et al disclose wherein when the packet loss recovery method is forward error correction (FEC) and retransmission (RET), the effective packet loss factor (ELF_FR) is based on a source block length (L), a quantity (K) of monitoring windows, a quantity (lost(k)) of source packets that cannot be recovered in a kth window in the K monitoring windows using the FEC, a maximum quantity (δ) of lost packets that can be recovered using the RET, and a quantity (E) of source packets in one monitoring period(method includes specifying a packet loss model, selecting a range for a packet loss value, a network rate, and a forward error correction (FEC) redundancy factor,0006; the server retransmits the packet to the receiver,0028; quantity A(t,k,n) is the average number of packets that can be recovered from the FEC when t packets are lost, and can be obtained directly from counting possible loss configurations given the FEC code. The quantity P(t,p,b,n) is the probability of losing t packets, which depends on the packet loss model; where P(t,p,b,n) is the probability of losing t packets (from n total packets), given the packet loss rate p and the burst length b, and A(t,k,n) is the average number of packets that can be recovered when t packets (from n total packets) are lost,0037;0039;0063;0008).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Paniconi to modify Dion by measuring recovery performance for the purpose of improving the capability of the network accordingly.

Regarding claim 6, Dion et al did not explicitly disclose wherein when the packet loss recovery method is forward error correction (FEC) and retransmission (RET), the effective packet loss factor (ELF_FR) is based on a source block length (L), a quantity (K) of monitoring windows, a quantity (xl(k)) of lost packets in a kth window in the K monitoring windows, a quantity (E’) of source packets that can be recovered using the FEC, and a maximum quantity (R) of lost packets that can be recovered for L source packets using the RET.

However, Paniconi  et al disclose wherein when the packet loss recovery method is forward error correction (FEC) and retransmission (RET), the effective packet loss factor (ELF_FR) is based on a source block length (L), a quantity (K) of monitoring windows, a quantity (xl(k)) of lost packets in a kth window in the K monitoring windows, a quantity (E’) of source packets that can be recovered using the FEC, and a maximum quantity (R) of lost packets that can be recovered for L source packets using the RET(the server retransmits the packet to the receiver,0028; quantity A(t,k,n) is the average number of packets that can be recovered from the FEC when t packets are lost, and can be obtained directly from counting possible loss configurations given the FEC code. The quantity P(t,p,b,n) is the probability of losing t packets, which depends on the packet loss model; where P(t,p,b,n) is the probability of losing t packets (from n total packets), given the packet loss rate p and the burst length b, and A(t,k,n) is the average number of packets that can be recovered when t packets (from n total packets) are lost,0037;0039; 0033;0056;0063;0008; method includes specifying a packet loss model, selecting a range for a packet loss value, a network rate, and a forward error correction (FEC) redundancy factor,0006; the server retransmits the packet to the receiver,0028 ).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Paniconi to modify Dion by measuring recovery performance for the purpose of improving the capability of the network accordingly.

Regarding claim 7, Dion et al disclose wherein ELF_F is further based on a counter (l) that is between 0 and L, and wherein when l is greater than 1, the monitoring windows comprise a first window constituted by source packets before an lth source packet(see fig15 ; the compute engine comprises at least one finite state machine counter as shown in FIG. 15. The finite state machine counter is used to compute an Instantaneous Flow Rate Balance (IFRB). Counter 1508 is loaded when a packet has been received via 1506. The counter is loaded with the sum of the current count and the number of bits received in this packet 1502 from the adder 1504. Counter 1508 decrements its count at each clock input pulse 1510 whose rate is set to the nominal streaming media rate,0168;0127).

Regarding claim 8, Dion et al disclose wherein when a quantity of source packets in the first window is greater than a first threshold, the monitoring windows comprise the first window(the stream repair may be affected dynamically, e.g., when the incoming stream quality drops below a predetermined threshold, as determined by either the processing module 1802, or by the video quality server 122, which may comprise a remote controller and monitoring station 1820, 0183; 0207).

Regarding claim 9, Dion et al  disclose wherein ELF_F is further based on a quantity (N) of source packets, and wherein when N/L is not an integer, the monitoring windows comprise a second window that is a last window in windows obtained through window division using an lth source packet in a monitoring period as a start point(t is necessary to monitor the behavior of packet loss,0012; the rate of sampling of such parameters may be reduced to decrease the load on external network 1426 during benign network conditions or increased to provide a more detailed analysis of an identified fault,0171; video startup time failure,0117;0136).

Regarding claim 10, Dion et al  disclose wherein when a quantity of source packets in the second window is greater than a second threshold, the monitoring windows comprise the second window(warnings may be forwarded to a data consumer when the computed statistics exceeds a predetermined threshold,0126).

Regarding claim 11, Dion et al  disclose  wherein the at least one network device comprises a first device, and wherein when receiving a first effective packet loss factor  reported by the first device in a monitoring period, the fault detection method further comprises determining that a first fault has occurred between the first device and a head end device providing the monitored video stream(the rate of sampling of such parameters may be reduced to decrease the load on external network 1426 during benign network conditions or increased to provide a more detailed analysis of an identified fault,0171; the system may also take steps to remediate any detected errors in the incoming stream, such as by the use of conventional Forward Error Correction techniques,0178;0205;0248).

Regarding claim 12, Dion et al  disclose  wherein the at least one network device further comprises a second device downstream from the first device, and wherein when receiving a second effective packet loss factor  reported by the second device and when not receiving the first effective packet loss factor  in the monitoring period, the fault detection method further comprises determining that a second fault has occurred between the first device and the second device(see fig.1 where multiple devices are connected to the network; information regarding the quality of the reception instance of the video content may be generated by the client information collection process based upon detected lost packets, detected latency, and the like,0248; ability to track video quality on an individual video session level of awareness at multiple points within the media distribution system 100 and across a plurality of distinct networks, such as the internet and the mobile core, may facilitate the identification of sources of video quality degradation such as network traffic shaping policies,0265).

Regarding claim 13, Dion et al  disclose wherein the at least one network device further comprises a second device downstream from the first device, and wherein when not receiving a second effective packet loss factor from the second device and when not receiving the first effective packet loss factor from the first device in the monitoring period, the fault detection method further comprises determining that a second fault has occurred between the second device and a user terminal receiving the monitored video stream(see fig.1 where multiple devices are connected to the network; information regarding the quality of the reception instance of the video content may be generated by the client information collection process based upon detected lost packets, detected latency, and the like,0248; information identifying video quality degradation resulting from band width limitations between a cache server and a mobile core may be used to inform decisions regarding the construction and location of new cache distribution servers closer to the points in the network with the greatest load. Cache distribution servers may be moved downstream based on analysis of video traffic patterns such as within the mobile core, at smart cells, at cell towers, and the like,0163;0266).

Regarding claim 14, Dion et al  disclose wherein the at least one network device comprises N network devices, and wherein the fault detection method further comprises receiving the effective packet loss factor from each of the N network devices(determining a video quality parameter associated with each location for the at least one individual common video session wherein the video quality parameter is at least one of packet jitter growth, media delivery quality, packet loss,0041; transmitting at least one video quality parameter and one user information parameter to a video quality server,0043;0131).

Regarding claim 15, Dion et al  disclose further comprising determining, when at least one of first effective packet loss factor reported by a first device of the N network devices is greater than or equal to a corresponding threshold, that a fault has occurred between a second device and a head end device providing the monitored video stream(transmit information regarding the quality of the incoming stream to remote (e.g., upstream) locations, while simultaneously repairing the stream. Moreover, the stream repair may be affected dynamically, e.g., when the incoming stream quality drops below a predetermined threshold, as determined by either the processing module 1802, or by the video quality server 122, which may comprise a remote controller and monitoring station 1820. Such dynamic repair may also be used to dynamically control the FEC flow, e.g., to eliminate the FEC flow (and thus free up bandwidth for other services) when the quality of the incoming stream is satisfactory. Thus, by tracking the dynamic performance of a video flow through its Quality of Service parameters,0183; 0132;0207;0193).

Regarding claim 16, Dion et al  disclose further comprising determining, when a first effective packet loss factor reported by a first device of the N network devices less than a corresponding threshold  and when a second effective packet loss factor reported by a second device of the N network devices and downstream of the first device is greater than or equal to a corresponding threshold, that a network fault has occurred between the first device and the second device(with Dion, the system is able to calculate threshold value associated with streaming video contents; transmit information regarding the quality of the incoming stream to remote (e.g., upstream) locations, while simultaneously repairing the stream. Moreover, the stream repair may be affected dynamically, e.g., when the incoming stream quality drops below a predetermined threshold, as determined by either the processing module 1802, or by the video quality server 122, which may comprise a remote controller and monitoring station 1820. Such dynamic repair may also be used to dynamically control the FEC flow, e.g., to eliminate the FEC flow (and thus free up bandwidth for other services) when the quality of the incoming stream is satisfactory. Thus, by tracking the dynamic performance of a video flow through its Quality of Service parameters,0183; 0132).

Regarding claim 25, Dion et al disclose  a monitoring device comprising: a memory comprising instructions: and a processor coupled to the memory and configured to execute the instructions to(The client may include one or more of memories, processors, computer readable media, storage media, ports (physical and virtual), communication devices, and interfaces capable of accessing other clients, servers, machines, and devices through a wired or a wireless medium, and the like,0278):

 perform fault detection based on a packet loss recovery method of a monitored video stream by using and comprises an effective packet loss factor(conditions or increased to provide a more detailed analysis of an identified fault,0171; the system may itself perform an analysis of the incoming stream. Embodiments of the system may also take steps to remediate any detected errors in the incoming stream,0178; 0041;  0013;0127;0148; include tapping into a mobile network traffic stream, organizing the tapped network traffic information into a collection associated with at least one individual video session associated with a single user and determining a video quality parameter for the at least one individual video session based at least in part on the collected information. The video quality parameter may be at least one of packet jitter growth, packet loss, instantaneous flow rate balance (IFRB), delay between packets, a jitter statistic, a total time required to receive all packets needed to fully assemble a segment, a statistic of errors in key frames,0029-0030; 0034; 0039;0017-0018).

But did not explicitly disclose wherein the effective packet loss factor indicates an effectiveness of network packet loss recovery using the packet loss recovery method. 

However, Paniconi et al disclose wherein the effective packet loss factor indicates an effectiveness of network packet loss recovery using the packet loss recovery method (A loss model for the packet loss events is used to determine the effective recovery rate based upon the packet loss, the number of source packets, and the number of FEC packets,0037; 0039; 0004;0006).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Paniconi to modify Dion by measuring recovery performance for the purpose of improving the capability of the network accordingly.
                                                                       Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425                                                                                                                                                                                                        
/JOHN R SCHNURR/Primary Examiner, Art Unit 2425